Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 10/14/2022 with the election of claims 1-14 and 17-20.  Therefore, claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Thus, claims 1-14 and 17-20 are presently pending in this application.  
Applicant's election with traverse is acknowledged.  The traversal is on the grounds that claims 1, 15 and 16 are directed to a general concept of “presence of a rigid plate inside a device” and Dalton fails to disclose the plates (9, 11) are inside of the device.  This is not found persuasive because as explained in the restriction requirement mailed 8/15/2022, the shared technical feature in independent claims 1, 15 and 16 that is common is a “rigid plate” and Dalton discloses this feature.  Furthermore, Piranda (2013/0216746) discloses a rigid plate inside of a device (see rejection below).  Therefore, claims 1, 15 and 16 lack the same or corresponding special technical feature as it does not make a contribution over the prior art of Dalton and Piranda. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear how the rigid plate which is which is contained inside the pouch of claim 1 has a surface that is 60% or 80% of the surface of the pouch.  The surface of the rigid plate is covered by the pouch. 
Claim 13 recites the limitation "the silicone coat”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Piranda (2013/0216746).
Regarding claims 1 and 4, Piranda discloses a pouch 13 (Fig. 1) for forming an implantable artificial organ/device (abstract) wherein said pouch is a closed envelope made from two semi-permeable membranes 131, 132 (Fig. 1 and par. 0030 discloses semi-permeable membranes) that are sealed all over the perimeter of the pouch (as shown in Fig. 1 and par. 0021 discloses the two membranes are heat-sealed together), thereby defining an inner volume and an outer volume of the pouch (as shown in Fig. 1), wherein said pouch contains a substantially planar rigid plate 14 (Fig. 2 discloses a planar plate 14) in its inner volume (Fig. 2) and wherein the rigid plate is made from a material selected from the group consisting a biocompatible plastic (par. 0029 discloses the plate 14 is made of a silicon-based elastomer which is a biocompatible plastic that is substantially “rigid” or not flexible). 
Regarding claims 2-3, as best understood, Piranda discloses the surface of the rigid plate is at least 60 % of the surface of the pouch and at least 80 % of the surface of the pouch (Fig. 1 discloses the surface of the pouch 13 is over 80% comprised of the perimeter of the plate 14). 
Regarding claim 6, Piranda discloses the surface of the plate is smooth (smooth surface 143; Fig. 2).
Regarding claims 7 and 12, Piranda discloses the surface of the plate is not smooth and the plate presents protuberances at its surface (protuberances 141; Fig. 2).
Regarding claims 8 and 20, Piranda discloses the thickness of the plate is comprised between 0.01 mm and 2 mm and 0.1 mm and 0.6 mm (par. 0029 discloses the plate 14 thickness of 0.6 mm). 
Regarding claim 9, Piranda discloses the surface of the plate bears holes (cut 144; Fig. 2).
Regarding claim 10, Piranda discloses the plate is made of a porous biocompatible material (par. 0029 discloses the plate 14 has a textile core which would inherently be porous). 
Regarding claims 11, 13 and 19, as best understood, Piranda discloses wherein the surface of plate 14 is covered with a biocompatible elastomer of silicone and the silicone coat presents protuberances at its surface (Fig. 2 and par. 0029 disclose the plate 14 is over-molded by silicone). 
Regarding claim 14, Piranda discloses the plate or the elastomer coat surfaces are covered with a surface treatment as to avoid cell adhesion thereon (par. 0019 discloses a surface treatment for increasing biocompatibility which is fully capable of including the functional purpose of preventing cell adhesion). 

Allowable Subject Matter
Claims 5, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774